VAN ORSDÉL, Associate Justice.
This case is here on writ of error to the juvenile court of the District of Columbia.
Plaintiff in error was adjudged guilty of contempt of court for writing and causing to be published a certain article purporting to give the history of a proceeding had in said court. The article is of considerable length, and no good purpose would be served in reproducing it in this opinion. It is sufficient to say that, upon careful examination, we are convinced that the publication is not contemptuous, and therefore, the charge of contempt cannot be sustained.
The judgment is reversed, with costs to be assessed against the District of Columbia, and, the' cause remanded, with direction to dismiss the complain c.